PER CURIAM.
This is an action to foreclose a pledge of 200,000 shares of the capital stock of the Butte Saddle Gold Mining Company, a corporation. By appellants it is contended that the stock was the separate property of Anna Maria Seitz, the wife of appellant F. J. Seitz; that certain payments or advances made by the pledgee were not within the terms of the pledge; and that as to them he does' not hold the stock as security. The court, however, found that the pledged stock was community property. This finding is attacked, but it cannot be overthrown. There is evidence sufficient to support it. The questioned payments were made at the request of the husband, F. J. Seitz, and under his contract the stock was made security for them. The judgment and order appealed from are therefore affirmed.